Citation Nr: 1806381	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right ear hearing loss disability.  A remand is necessary to obtain an addendum medical opinion prior to analyzing the merits of the service connection claim.

The Veteran maintains that he has right ear hearing loss as a result of military noise exposure from small arms fire, heavy artillery, and tanks during service.  An October 2010 VA examination confirms there is a current evidence of a right ear hearing loss disability.  

According to the Veteran's DD-214, he received a Sharpshooter award for M14 and M16 artillery.  During the October 2010 examination, the Veteran reported a history of military noise exposure and progressive hearing loss over the 37 years following service.  He denied having any significant history of occupational noise exposure, and indicated he only had occasional recreational noise exposure, such as lawnmowers, weed trimmers, and power tools.  The examiner related the Veteran's service-connected left ear hearing loss and tinnitus to in-service noise exposure.  As such, exposure to acoustic trauma in service is conceded.  

Therefore, the dispositive issue is whether there is a nexus between the current right ear hearing loss disability and the in-service acoustic trauma.
The October 2010 examiner opined that the Veteran's right ear hearing loss was less likely as not due to military noise exposure.  The examiner provided the rationale that the Veteran's right ear hearing was within normal limits in service and at the time of separation (as opposed to some left ear hearing loss shown at separation).  However, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion).  An adequate opinion is needed to decide this claim.  

Moreover, the Board observes that in support of his claim, the Veteran submitted, in September 2012, an article authored by Dr. Sharon G. Kujawa, titled, "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss", which addressed the possibility of late onset hearing loss as a result of noise exposure.  The article explained that despite the temporary return to hearing after noise exposure, hearing damage resulting in degeneration may not occur until several years later.  The Board also finds it necessary for a medical examiner to address the newly submitted article from Dr. Kujawa because her line of research appears to conflict with the October 2010 VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional outstanding relevant evidence, forward the Veteran's claims file, to include a copy of this remand, to the October 2010 VA audiologist , if s/he is unavailable, or from another suitably qualified clinician, for the purpose of obtaining an addendum as to the nature and etiology of the Veteran's current right ear hearing loss disability.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a review of the claims file, the examiner is asked to respond to the following:

Provide an opinion as to whether the Veteran's current hearing loss disability in the right ear is related to conceded in-service acoustic trauma.  **Please note that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Also in providing the addendum, the examiner should:

i) Specifically address whether the conceded acoustic noise trauma of exposure to small arms fire, heavy artillery, and tanks, could result in or aggravate the Veteran's current right ear hearing loss.

ii) Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. 

If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

iii)  Specifically address the referenced article, which was authored by Dr. Sharon Kujawa, titled "Adding Insult to Injury: Cochlear Nerve Degeneration After 'Temporary' Noise-Induced Hearing Loss."  J Neurosci.  2009 Nov 11; 29(45):14077-85.  

Additionally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the remaining articles authored by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D. and M. C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) "Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift." JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) "Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates."  J. Neurophysiol. 110, 577-586.

A complete rationale for all proffered opinions must be provided.  

2.  Then, readjudicate the issue of service connection for a right ear hearing loss disability on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




